VANCE, Justice,
dissenting.
I respectfully dissent for the reason that I believe it is impermissible to convict a person as a principal in the commission of a crime and also as an aider and abettor or accomplice of another person in the commission of the same crime.
The facts of this case are that four women conspired to steal merchandize from a clothing store. They travelled to the store in the same car dressed in garments designed to facilitate the concealment of stolen items. Each of them planned to participate in theft from the store. Each of them carried out their plan and did steal or attempt to steal merchandise.
Appellant stole some merchandise herself and also created a diversion designed to assist the women, but in truth the only crime was the theft of merchandise from the store. A theft of several different items from one owner constitutes only one theft. The theft from the store thus was only one theft even though four people participated in it. Each of the participants was guilty as a principal in that theft. In a sense, each of the four, assisted the others in carrying out their plan to steal, but the crime was one theft and four people were convicted for participation in it. I believe they cannot be subjected to punishment a second time for their participation in that one theft.